 



EXHIBIT 10.2
SECOND AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of this 15th day of June, 2007 among WILSONS
LEATHER HOLDINGS INC., a Minnesota corporation (“Borrower”), GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation, as Lender, Term Lender, Swing Line
Lender and as Agent (“Agent”), the Credit Parties signatory hereto and the
Lenders signatory hereto. Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them by the Credit
Agreement (as hereinafter defined).
RECITALS
     WHEREAS, Borrower, certain Credit Parties, Agent and Lenders have entered
into that certain Fifth Amended and Restated Credit Agreement dated as of
December 29, 2006 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and
     WHEREAS, Borrower, the Credit Parties signatories to the Credit Agreement,
the Lenders and Agent wish to amend certain provisions of the Credit Agreement,
as more fully set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants herein and other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1 Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the parties hereto hereby
agree to amend the Credit Agreement as follows:
     (a) Section 1.3 of the Credit Agreement is hereby amended by adding the
following at the end thereof:
     “Notwithstanding anything to the contrary contained herein, the parties
hereto agree that (i) on the Second Amendment Effective Date Borrower may (and
the Borrower agrees that it shall) prepay in full all of the outstanding
principal of the Term Loan B together with accrued and unpaid interest thereon
and other Obligations relating thereto with a portion of the proceeds received
by Borrower pursuant to the transactions contemplated by the PIPE Documents and
(ii) if the Borrower makes the prepayment as described in, and in accordance
with, clause (i) of this paragraph, the Term Loan B Prepayment Fee (as defined
under and) payable by Borrower pursuant to paragraph (1) of that certain GE
Capital Fee Letter dated as of December 29, 2006 is hereby waived.”
     (b) Section 1.9(c) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 



--------------------------------------------------------------------------------



 



“If Borrower pays after acceleration or reduces or terminates the Revolving Loan
Commitment, whether voluntarily or involuntarily and whether before or after
acceleration of the Obligations, or if any of the Commitments are otherwise
terminated, Borrower shall pay as liquidated damages and compensation for the
costs of being prepared to make funds available hereunder to the Agent, for the
ratable benefit of the Lenders based upon their Revolving Loan Commitments, an
amount equal to (A) (i) 0.37% if such payment occurs during the period from the
Closing Date through and including June 30, 2008 or (ii) 0.185% if such payment
occurs during the period from July 1, 2008 through December 31, 2008, multiplied
by (B) the amount of the reduction of the Revolving Loan Commitment.
Notwithstanding the foregoing, no prepayment fee shall be payable by Borrower
upon a mandatory prepayment made pursuant to Sections 1.3(a), 1.3(b), 1.3(d) or
1.16(c) or if such prepayment is made on or after January 1, 2009 or thereafter;
provided that in the case of prepayments made pursuant to Sections 1.3(b) and
1.3(d), the transaction giving rise to the applicable prepayment is expressly
permitted under Section 6.”
     (c) Section 1.19(l) of the Credit Agreement is hereby amended by deleting
the following phrase contained therein:
“or the payment of any monies to any third party upon such sale or other
disposition (to the extent of such monies)”
     (d) Section 1 is hereby amended by adding the following new Section 1.24 at
the end thereof:
     “Section 1.24. Eligible Equipment
     “Eligible Equipment” shall mean all of the Equipment owned by any Credit
Party and reflected in the most recent Borrowing Base Certificate delivered by
Borrower to Agent, except any Equipment to which any of the exclusionary
criteria set forth below applies. Agent shall have the right to establish,
modify, or eliminate Reserves against Eligible Equipment from time to time in
its reasonable credit judgment. In addition, Agent reserves the right, at any
time and from time to time after the Second Amendment Effective Date, to adjust
any of the criteria set forth below, to establish new criteria and to adjust
advance rates with respect to Eligible Equipment in its reasonable credit
judgment, subject to the approval of Requisite Lenders in the case of
adjustments or new criteria or changes in advance rates or the elimination of
Reserves which have the effect of making more credit available. Eligible
Equipment shall not include any Equipment of Credit Parties that:
     (a) is not owned by a Credit Party free and clear of all Liens and rights
of any other Person, except the Liens in favor of Agent, on behalf of itself and
Lenders;
     (b) is not located on domestic premises owned, leased or rented by a Credit
Party set forth in Disclosure Schedule (3.2) or (ii) is stored at a leased
location other than a Store located in the United States, unless Agent has given
its prior consent thereto and unless (x) a reasonably satisfactory landlord
waiver has been delivered to Agent, or (y)

2



--------------------------------------------------------------------------------



 



Reserves satisfactory to Agent have been established with respect thereto,
(iii) is stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent or Reserves reasonably
satisfactory to Agent have been established with respect thereto, (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent, unless a reasonably satisfactory mortgagee waiver has been delivered
to Agent, or (v) is located at any site if the aggregate book value of Equipment
at any such location is less than $25,000;
     (c) is not subject to a first priority lien in favor of Agent on behalf of
itself and Lenders subject to Permitted Encumbrances;
     (d) breaches any of the representations or warranties pertaining to
Equipment set forth in the Loan Documents;
     (e) is not covered by property or casualty insurance reasonably acceptable
to Agent and Agent has not received evidence of such property or casualty
insurance required by this Agreement with respect to such Equipment;
     (f) has not been appraised by an appraiser retained by a Credit Party and
reasonably acceptable to Agent;
     (g) a Credit Party does not have good, valid, and marketable title thereto;
     (h) is damaged, defective or obsolete, or constitutes parts or is affixed
to real property;
     (i) is subject to a lease by a Credit Party, as lessor, with any Person
(other than another Credit Party), unless the Lien on and security interest in
the related lease shall be granted to the Agent and Agent shall have received
all control agreements and instruments and all actions shall be taken as
reasonably requested by the Agent to perfect the Agent’s security interest in
and other rights with respect to such lease;
     (k) is owned by a Credit Party which (i) is subject to any case or
proceeding commenced by or against such Credit Party seeking the entry of an
order for relief under Title 11 of the United States Code or any other
applicable insolvency, debtor relief or debt adjustment law or (ii) has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs; or
     (l) is otherwise unacceptable to Agent in its reasonable credit judgment.”
     (e) Section 5.1 of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“Notwithstanding the terms of this Section or any other provisions of the Loan
Documents to the contrary, the termination or breach of store leases by one or
more Restructured Credit Parties and the resulting liabilities arising from such
terminations or breaches (as long as such liabilities are solely liabilities of
the Restructured Credit

3



--------------------------------------------------------------------------------



 



Parties), will not constitute a basis for a Default or an Event of Default under
this Agreement or any other Loan Documents”
     (f) Section 6.2 of the Credit Agreement is hereby amended by (i) deleting
clause (c)(vii) therefrom and (ii) adding the following new clauses (d) and
(e) at the end thereof:
“; (d) any Credit Party may, so long as no Default or Event of Default has
occurred and is continuing, consummate Acquisitions (and form one or more
Subsidiaries which are formed for the purpose of consummating one or more
Acquisitions which are permitted hereunder as long as within thirty (30) days of
such Acquisition (i) such new Subsidiary becomes a Credit Party hereunder or
(ii) such new Subsidiary merges into a Credit Party) as long as prior to and
after giving effect to each such Acquisition the Borrowing Availability is equal
to or in excess of 30% of the aggregate Revolving Loan Commitments; and (e) the
Credit Parties may make other investments in an aggregate amount for all Credit
Parties not to exceed $2,000,000 at any time outstanding.”
     (g) Section 6.3 of the Credit Agreement is hereby amended by (i) amending
the amount “$25,000,000” set forth in the last sentence thereof to “$50,000,000”
and (ii) adding the following new clauses (l), (m) and (n) to the first sentence
thereof:
“; (l) Indebtedness secured by second Liens permitted under clause (m) of the
definition of Permitted Encumbrances in an aggregate principal amount not to
exceed $30,000,000 at any time outstanding as long as such Liens are
subordinated to the Liens in favor of the Agent on terms, and pursuant to
documentation, reasonably satisfactory to Agent; (m) Indebtedness secured by
Liens permitted under clause (n) of the definition of Permitted Encumbrances;
and (n) other unsecured Indebtedness in an aggregate principal amount not to
exceed $2,000,000 at any time outstanding.”
     (h) The first sentence of Section 6.4(a) of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
“No Credit Party shall enter into or be a party to any transaction with any
Affiliate thereof (other than another Credit Party) except in the ordinary
course of and pursuant to the reasonable requirements of such Credit Party’s
business and upon fair and reasonable terms that are no less favorable to such
Credit Party than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of such Credit Party, except (i) intercompany
loans permitted in clauses (g) and (h) of Section 6.3; (ii) the Consignment
Agreement and (iii) the transactions consummated pursuant to the PIPE
Documents.”
     (i) Section 6.5 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
“Notwithstanding the terms of this Section or any other provision of the Loan
Documents to the contrary, the change in the capital structure of the Ultimate
Parent and the modification to the applicable charter documents contemplated by
the PIPE Documents will not constitute a breach, a violation of or a Default or
an Event of Default under this Agreement or any other Loan Document.”

4



--------------------------------------------------------------------------------



 



     (j) Section 6.8(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“(a) the sale of Inventory in the ordinary course of business and liquidation
sales of Inventory conducted by Persons reasonably acceptable to the Agent and
conducted in a manner consistent with other similar liquidation sales, as long
as such liquidation sales are consistent with the financial model delivered to
the Agent on or prior to June 15, 2007 and (it being covenanted and agreed that
(i) prior to conducting any such liquidation sales, the Borrower shall provide
the Agent with a list of the applicable Stores, (ii) once any such liquidation
sales have commenced (and for a reasonable period of time thereafter), on or
prior to the fifth day of each calendar month, the Borrower shall deliver to the
Agent an updated appraisal (which may be a “desk-top” appraisal), prepared on a
NOLV basis and by a Person and in a form reasonably acceptable to Agent, of the
Inventory owned by the Borrower as of the last day of the then immediately
preceding calendar month and (iii) no such liquidation sale or any number of
such liquidation sales shall constitute a basis for a Default or Event of
Default under this Agreement or any other Loan Document).”
     (k) Section 6.14 of the Credit Agreement is hereby amended by adding the
following as a new clause (e) thereto:
“and (e) payment-in-kind of stock of the Ultimate Parent as contemplated in the
PIPE Documents.”
     (l) Section 6.17 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
     “Section 6.17 PIPE Documents. The Ultimate Parent shall not change or amend
the terms of any or all of the PIPE Documents in any material respect.”
     (m) Clause (e) of Section 8.1 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
     “(e) (i) A default or breach shall occur under any other agreement,
document or instrument to which any Credit Party is a party which is not cured
within any applicable grace period, and such default or breach (x) involves the
failure to make any payment when due in respect of any Indebtedness (other than
the Obligations) of any Credit Party in excess of $2,000,000 in the aggregate,
or (y) causes, or such permits any holder of such Indebtedness or a trustee to
cause, Indebtedness or a portion thereof in excess of $2,000,000 in the
aggregate to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment, regardless of whether such right is exercised, by
such holder or trustee; or (ii) a Triggering Event (as defined in the PIPE
Certificate) has occurred (unless prior to the occurrence thereof each Purchaser
(as such term is defined in the SPA) (and their respective successors and
assigns) have subordinated their rights to payment as a result of such
Triggering Event to the payment of the Obligations in a manner reasonably
acceptable to Agent.”

5



--------------------------------------------------------------------------------



 



     (n) Section 8.1(h) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“A case or proceeding shall have been commenced against any Material Credit
Party (other than one or more Restructured Credit Parties) or a court shall have
entered a decree or order for relief with respect to any Material Credit Party
(other than one or more Restructured Credit Parties) (i) under Title 11 of the
United States Code, as now constituted or hereafter amended or any other
applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any Material Credit Party (other than one
or more Restructured Credit Parties) or any substantial part of any such
Person’s assets, or (iii) ordering the winding-up or liquidation of the affairs
of any Material Credit Party (other than one or more Restructured Credit
Parties), and such case or proceeding shall remain undismissed or unstayed for
sixty (60) days or more or such court shall enter a decree or order granting the
relief sought in such case or proceeding.”
     (o) Section 8.1(i) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“Any Material Credit Party (other than one or more Restructured Credit Parties)
shall (i) file a petition seeking relief under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other applicable federal,
state or foreign bankruptcy or other similar law, (ii) consent to the
institution of proceedings thereunder or to the filing of any such petition or
to the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of any Material Credit
Party (other than one or more Restructured Credit Parties) or of any substantial
part of any such Person’s assets, (iii) make an assignment for the benefit of
creditors, or (iv) take any corporate action in furtherance of any of the
foregoing.”
     (p) Schedule A to the Credit Agreement is hereby amended by adding the
following new definitions in alphabetical order therein:
     “Acquisition” means an acquisition by a Credit Party of (i) an entity or
(ii) all or substantially all of the assets of an entity; provided that, in each
case of (i) or (ii) such entity is engaged primarily in a line of business
reasonably related to the line of business engaged in by the Credit Parties as
of June 15, 2007.
     “Eligible Equipment” shall have the meaning ascribed to it in Section 1.24
hereof.
     “PIPE Certificate” shall have the meaning ascribed to it in Section 2.1 of
the SPA.
     “PIPE Documents” shall mean the SPA, the Registration Rights Agreement, the
Warrants, the Support Agreement (each as defined in the SPA), the PIPE
Certificate, and each of the other agreements or documents entered into in
connection with the SPA, in each case as in effect on the Second Amendment
Effective Date and as amended, restated, supplemented or otherwise modified from
time to time in a manner permitted hereby.

6



--------------------------------------------------------------------------------



 



     “Restructured Credit Parties” means Store Guarantors which, as of June 15,
2007, operate fewer than seventy-five (75) Stores in the aggregate for all such
Store Guarantors.
     “Second Amendment” shall mean that certain Second Amendment to the Fifth
Amended and Restated Credit Agreement entered into as of June 15, 2007 among the
Borrower, the Agent, the Credit Parties signatory thereto and the Lenders
signatory thereto.
     “Second Amendment Effective Date” shall mean the date on which the
conditions precedent set forth in the Second Amendment have been satisfied.
     “SPA” shall mean the Securities Purchase Agreement, dated as of June 1,
2007, by and among the Ultimate Parent and the Purchasers (as defined therein)
(as amended, restated, supplemented or otherwise modified in a manner permitted
hereby).
     (q) Each of the following definitions set forth in Schedule A to the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
     “Borrowing Base” shall mean, as of any date of determination, the sum of:
     (a) 100% of the book value of Eligible Accounts-Retail at all times; plus
     (b) the lesser of (i) $10,000,000 or (ii) 100% of the book value of
Eligible Accounts-Wholesale at all times; plus
     (c) 102.5% of the NOLV of Eligible Inventory-Apparel and 102.5% of the NOLV
of the Inventory-Apparel which shall exist upon a draw on the applicable
Eligible Trade L/C-Retail; plus
     (d) the lesser of (i) $10,000,000 or (ii) 60% of (A) the book value of
Eligible Inventory-Wholesale (including Eligible In-Transit Inventory-Wholesale)
at all times minus (B) the book value of Eligible In-Transit Inventory-Wholesale
in excess of $5,000,000 at all times; plus
     (e) 60% of the book value of the Eligible Inventory-Wholesale, which shall
exist upon a draw on the applicable Eligible Trade L/C-Wholesale; plus
     (f) 85% of the NOLV of Eligible Equipment;
     less the Minimum Excess Availability Reserve and less any additional
Reserve established by Agent at such time.”
     “Change of Control” shall mean any event, transaction or occurrence as a
result of which (a) Ultimate Parent shall cease to own and control all of the
economic and voting rights associated with all of the outstanding capital stock
of First Intermediate Parent or (b) First Intermediate Parent shall cease to own
and control all of the economic and voting rights associated with all of the
outstanding capital stock of each of its direct and indirect Subsidiaries,
except as permitted under Section 6.1 and Section 6.8 of this

7



--------------------------------------------------------------------------------



 



Agreement and except for the Joint Ventures and Foreign Subsidiaries or (c) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934, as amended), other than the Peninsula Investment Partners, L.P.
(“Peninsula”), Goldner Hawn Johnson & Morrison Incorporated (“GHJM”) and Quaker
Capital Management Corporation (“Quaker”) (and Persons which, as of the Second
Amendment Effective Date, are Affiliates of Peninsula, GHJM or Quaker), shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of 30% or more of the issued and outstanding shares of capital
Stock of Ultimate Parent having the right to vote for the election of directors
of Ultimate Parent under ordinary circumstances unless at the time of such
acquired beneficial ownership Peninsula, GHJM and Quaker (and Persons which, as
of the Second Amendment Effective Date, are Affiliates of Peninsula, GHJM or
Quaker) collectively own in excess of 50% of the issued and outstanding shares
of capital Stock of Ultimate Parent having the right to vote for the election of
directors of Ultimate Parent under ordinary circumstances, or (d) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of Ultimate Parent (together
with any new directors whose election by the board of directors of Ultimate
Parent or whose nomination for election by stockholders of Ultimate Parent was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved, and together with any
directors elected pursuant to the terms of the PIPE Certificate so long as one
or more of Peninsula, GHJM or Quaker own a majority of the outstanding preferred
stock authorized thereby) cease for any reason other than death or disability to
constitute a majority of the directors then in office.
     “Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment (including without duplication the Swing Line Lender’s
Swing Line Commitment as a subset of its Revolving Loan Commitment) and Term
Loan B Commitment as set forth on the signature pages hereto or in the most
recent Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate of all Lenders’ Revolving Loan Commitments (including without
duplication the Swing Line Lender’s Swing Line Commitment as a subset of its
Revolving Loan Commitment) and the Term Loan B Commitment of the Term Lender,
which aggregate commitment shall be One Hundred Fifteen Million Dollars
($115,000,000) on the Second Amendment Effective Date, as to each of clauses
(a) and (b), as such Commitments may be reduced, amortized or adjusted from time
to time in accordance with this Agreement.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial or other condition of the Loan Parties
considered as a whole, (b) Borrower’s ability to pay any of the Loans or any of
the other Obligations in accordance with the terms thereof, (c) any material
part of the Collateral or Agent’s Liens, on behalf of itself and Lenders, on
such Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s
rights and remedies under this Agreement and the other Loan Documents.

8



--------------------------------------------------------------------------------



 



     “Net Orderly Liquidation Value” or “NOLV” shall mean the appraised orderly
liquidation value (expressed as a percentage) of Inventory-Apparel and
Equipment, as applicable (without duplication as to any Reserves) less
reasonable liquidation expenses (to the extent not reflected in the applicable
appraisals) as determined in accordance with the then most recent applicable
appraisal delivered to the Agent pursuant to subsection (g) of Schedule H hereto
or, until the first such applicable appraisal is delivered, in accordance with
the most recent appraisal delivered to Agent prior to the Closing Date.
     “Non-Core Business” means any retail or wholesale business other than the
retail leather apparel business and retail leather and non-leather accessories
business, the retail luggage business, the New Wholesale Business and the
wholesale business consisting of selling goods against firm purchase orders.
     “Term Loan B Commitment” means, as to the Term Lender, the commitment of
the Term Lender to continue the Term Loan B on the Second Amendment Effective
Date as set forth in Section 1.1(b)(i) of this Agreement, the amount of which
commitment is Zero Dollars ($0). After advancing the Term Loan B, each reference
to a Term Lender’s Term Loan B Commitment shall refer to that Term Lender’s Pro
Rata Share of the outstanding Term Loan B.
     “Termination Date” shall mean the date on which the Loans have been
indefeasibly repaid in full and all other Obligations under this Agreement and
the other Loan Documents have been completely discharged, other than unasserted
claims for indemnification which may survive this Agreement, and Borrower shall
not have any further right to borrow any monies thereunder.
     (r) Clause (a) in the definition of “Indebtedness” set forth in Schedule A
to the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred six (6) months or more,
but excluding (i) obligations to trade creditors incurred in the ordinary course
of business that are not overdue by more than six (6) months unless being
contested in good faith and (ii) obligations outstanding pursuant to the PIPE
Documents,”
     (s) The definition of “Permitted Encumbrances” set forth in Schedule A to
the Credit Agreement is hereby amended by adding the following as new clauses
(m) and (n) thereto:
“; (m) second Liens on assets of the Credit Parties securing the Obligations,
which secure Indebtedness not to exceed the amount permitted under clause (l) of
the first sentence of Section 6.3 as long as such Liens are subordinated to the
Liens in favor of the Agent on terms, and pursuant to documentation, reasonably
satisfactory to Agent; and (n) other Liens securing Indebtedness in a principal
amount not to exceed $1,000,000 at any time outstanding.”
     (t) Exhibit 4.1(b) to the Credit Agreement is hereby amended and restated
to read in its entirety as set forth on Exhibit 4.1(b) attached hereto.

9



--------------------------------------------------------------------------------



 



Section 2 Representations and Warranties. Borrower and the Credit Parties who
are party hereto represent and warrant that:
     (a) the execution, delivery and performance by Borrower and such Credit
Parties of this Amendment have been duly authorized by all necessary corporate
action and this Amendment is a legal, valid and binding obligation of Borrower
and such Credit Parties enforceable against Borrower and such Credit Parties in
accordance with its terms, except as the enforcement thereof may be subject to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law);
     (b) each of the representations and warranties contained in the Credit
Agreement (as amended hereby) is true and correct in all material respects on
and as of the date hereof as if made on the date hereof, except to the extent
that such representations and warranties expressly relate to an earlier date;
     (c) neither the execution, delivery and performance of this Amendment nor
the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of Borrower’s or
Credit Parties’ certificate or articles of incorporation or bylaws, (ii) any law
or regulation, or any order or decree of any court or government instrumentality
or (iii) indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Borrower, the Credit Parties or any of their Subsidiaries is
a party or by which Borrower, the Credit Parties or any of their Subsidiaries or
any of their property is bound, except in any such case to the extent such
conflict or breach has been waived by a written waiver document a copy of which
has been delivered to Agent on or before the date hereof; and
     (d) no Default or Event of Default will exist or result after giving effect
hereto.
Section 3 Conditions to Effectiveness. This Amendment will be effective only
upon satisfaction of the following:
     (a) Execution and delivery of (i) this Amendment by Borrower, the Credit
Parties that are listed on the signature pages hereto, the Agent and each Lender
and (ii) each of the documents listed on Exhibit A to this Amendment by each of
the applicable Persons;
     (b) Delivery to the Agent of a certified copy of each of the PIPE
Documents;
     (c) Payment of a closing fee to Agent, for the benefit of Lenders signatory
hereto, in an amount equal to $57,500, which closing fee shall be fully earned
and payable on the date hereof; and
     (d) Payment in full of all of the outstanding principal and interest on
Term Loan B.
Section 4 Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically set forth herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

10



--------------------------------------------------------------------------------



 



     (b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any Loan Document, nor constitute a waiver of any
provision of the Credit Agreement or any Loan Document, except as specifically
set forth herein. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of similar import shall mean and refer to the Credit Agreement as amended
hereby.
Section 5 Waiver and Release.
     In consideration of the foregoing, each of Borrower and each Credit Party
hereby waives, releases and covenants not to sue Agent or any Lender with
respect to, any and all claims it may have against Agent or any Lender, whether
known or unknown, arising in tort, by contract or otherwise prior to the date
hereof relating to one or more Loan Documents.
Section 6 Costs and Expenses.
     As provided in Section 11.3 of the Credit Agreement, Borrower agrees to
reimburse Agent for all fees, costs and expenses, including the fees, costs and
expenses of counsel or other advisors for advice, assistance, or other
representation in connection with this Amendment.
Section 7 Governing Law.
     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.
Section 8 Headings.
     Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purposes.
Section 9 Counterparts.
     This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed an original but all such counterparts shall
constitute one and the same instrument.
Section 10 Confidentiality.
     The matters set forth herein are subject to Section 11.18 of the Credit
Agreement, which is incorporated herein by reference.
     [signature page follows]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

            BORROWER:


WILSONS LEATHER HOLDINGS INC.
      By:   /s/ Stacy A. Kruse         Title: Chief Financial Officer and
Treasurer             

            LENDERS:

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent, Lender, Term Lender and Swing
Line Lender
      By:   /s/ Mark J. Forti         Title: Managing Director             

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



     The undersigned are executing this Amendment in their capacity as Credit
Parties:

            Wilsons The Leather Experts Inc.
      By:   /s/ Stacy A. Kruse         Title: Chief Financial Officer           
 

            Wilsons Center, Inc.
      By:   /s/ Stacy A. Kruse         Title: Chief Financial Officer           
 

            Rosedale Wilsons, Inc.
      By:   /s/ Stacy A. Kruse         Title: Chief Financial Officer           
 

            River Hills Wilsons, Inc.
      By:   /s/ Stacy A. Kruse         Title: Chief Financial Officer           
 

            Bermans The Leather Experts Inc.
      By:   /s/ Stacy A. Kruse         Title: Chief Financial Officer           
 

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.1(b)
TO
CREDIT AGREEMENT
FORM OF BORROWING BASE CERTIFICATE
[To be attached]
Exh. 4.1(b) — 1

 



--------------------------------------------------------------------------------



 



Wilsons Leather
Borrowing Base Certificate
As of x/x/xx

                 
Credit Card Receivables per x/x/xx Sales Audit System
          $ —  
Advance Rate
            100.0 %
 
             
Total Credit Card Receivables Availability
          $ —  
 
               
Wholesale Accounts Receivable per x/x/xx Report
          $ —  
Less Ineligibles
               
> 60 days past due (or > 90 days from invoice date)
    —          
Other Ineligibles
    —          
Total Ineligibles
            —  
 
             
Eligible Wholesale Accounts Receivable
          $ —  
Advance Rate
            100.0 %
 
             
Total Wholesale Accounts Receivables Availability
          $ —  
 
               
Maximum
          $ 10,000,000  
Lesser of Total and Maximum
          $ —  
 
               
Inventory per the x/x/xx External Stock Ledger
          $ —  
E-commerce Inventory per the x/x/xx Stock Ledger
            —  
Merchandise In-transit — Wires
            —  
Merchandise In-transit — LC’s
            —  
Merchandise In-transit — Domestic Freight
            —  
Merchandise In-transit — Prepaid
            —  
Total Inventory
          $ —  
Less Ineligibles
               
Merchandise In-transit — Unfunded LC’s
  $ —          
Layaway Inventory
    —          
Liquidation Store Inventory
    —          
Book to Physical Adjustment Reserve
    —          
Discontinued Product Lines
    —          
Locations < $50,000
    —          
License Inventory With No Disposition Agreement
    —          
Inventory Not Located in 48 Contiguous States
    —          
Inventory at E-commerce Location (No Landlord Waiver)
    —          
Total Ineligibles
            —  
 
             
Eligible Inventory
          $ —  
NOLV Percentage through June 2006
            72.8 %
 
             
NOLV Value Inventory
          $ —  
Advance Rate
            102.5 %
 
             
Inventory Availability
          $ —  
Less Reserves:
               
Landed Costs of In-transit
  $ —          

 



--------------------------------------------------------------------------------



 



                 
Gift Certificates (50% of G/L Amount)
    —          
Credit Memos (50% of G/L Amount)
    —          
Gift Cards (50% of G/L Amount)
    —          
 
             
Total Reserves
            —  
 
             
Total Inventory Availability
          $ —  
 
               
Import LC Inventory
          $ —  
Less: Import Payments
            —  
Plus: New Import LC Issuances
            —  
 
             
Net Import LC Inventory
          $ —  
NOLV Percentage through June 2006
            58.3 %
 
             
NOLV Value LC Inventory
          $ —  
Advance Rate
            102.5 %
 
             
Available Import LC Inventory
          $ —  
Less: Landed Costs
            —  
 
             
Total Import LC Inventory Availability
          $ —  
 
               
Wholesale Inventory
          $ —  
Less Ineligibles:
               
In-transit Greater Than $5,000,000
    —          
License Inventory With No Disposition Agreement
    —          
Eligible Wholesale Inventory
          $ —  
Advance Rate
            60.0 %
 
             
Total Wholesale Inventory Availability
          $ —  
 
               
Maximum
          $ 10,000,000  
Lesser of Total and Maximum
          $ —  
 
               
FMV Of FF&E
          $ —  
Advance Rate
            85.0 %
 
             
Total FF&E Availability
          $ —  
 
               
Revolver Availability
          $ —  
 
               
Maximum Revolver
          $ 115,000,000  
Lesser of Revolver Availability and Maximum Revolver
          $ —  
 
               
Less:
               
Revolver Outstanding
    —          
Import LC’s
    —          
Stand-by LC’s
    —          
10% Excess Availability Covenant
    —          
Other
    —          
 
             
Total Outstanding
            —  
 
             
Excess Availability
          $ —  

 



--------------------------------------------------------------------------------



 



Wilsons Leather Holdings Inc. hereby certifies that the foregoing accurately
reflects its Borrowing Availability as of the date hereof in accordance with the
Fifth Amended and Restated Credit Agreement dated as of December 29, 2006, among
it, General Electric Capital Corporation and the other parties thereto.
Date: ____________________
WILSONS LEATHER HOLDINGS INC.
By: _______________________
Its: _______________________